UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6233



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE RONALD STALVEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-90-190-C-MU)


Submitted:   July 24, 2003                 Decided:   August 25, 2003


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Ronald Stalvey, Appellant Pro Se. Jennifer Marie Hoefling,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Ronald Stalvey appeals the district court’s order

denying his motion for relief from judgment.   We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See United States v. Stalvey,

No. CA-90-190-C-MU (W.D.N.C. Jan. 7, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2